Order entered March 29, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-12-00734-CR

                        BERNARD KIPNGENO NGETICH, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-11-62810-S

                                              ORDER
       The Court REINSTATES the appeal.

       On January 8, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s March 26, 2013 findings that:

(1) appellant desires to pursue the appeal; (2) appellant is indigent and represented by court-

appointed counsel Riann Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s

brief is her workload; and (4) Ms. Moore requested thirty additional days from the March 26,

2013 hearing to file appellant’s brief.

       We ORDER Riann Moore to file appellant’s brief by MAY 1, 2013.                    Because

appellant’s brief is already more than four months overdue, no further extensions will be granted.

If appellant’s brief is not filed by the date specified, the Court will order Riann Moore and the
Dallas County Public Defender’s Office removed as counsel and will order the trial court to

appoint new counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore; and Michael Casillas.




                                                     /s/     DAVID EVANS
                                                             JUSTICE